Citation Nr: 0810057	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES


1. Entitlement to service connection for residuals of 
bilateral ankle sprains.

2. Entitlement to service connection for chronic bilateral 
foot disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1975 to January 1979 and from June 1986 to December 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2007, in writing, the veteran withdrew from his 
appeal the claim of service connection for a respiratory 
disorder.

In March 2007, the Board remanded the case for procedural 
development, which has been completed. 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran asserts that his ankle and foot disabilities are 
shown in his service medical records.  The veteran had two 
nonconsecutive periods of active duty.  Although the service 
medical records for the second period of service have been 
obtained, the service medical records for the first period of 
service from January 1975 to January 1979 have not. 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the proper Federal 
custodian, the service medical records 
for the veteran's first period of 
service from January 1975 to January 
1979.  

If the records do not exist or 
additional efforts to obtain the 
records would be futile, notify the 
veteran in accordance with 38 C.F.R. § 
3.159(e).

2. After the above development, 
determine whether the evidence of 
record is sufficient to decide the 
claims, if not, obtain the necessary VA 
medical examination or medical opinion. 

3. After the evidentiary development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

